Citation Nr: 1816808	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a lumbar spine condition, to include as secondary to the service-connected right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of the right thigh.

5.  Entitlement to an initial rating in excess of 10 percent for status post-surgical repair of fractured right hip.

6.  Entitlement to a rating in excess of 50 percent for service-connected depression.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1975 to February 1979 and in the United States Air Force from April 1980 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 (right shoulder), February 2013 (hip and thigh), July 2013 (TDIU), and November 2015 (depression and lumbar spine) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Buffalo, New York.  The Veteran submitted notices of disagreement in January 2012, August 2013, January 2016, and March 2016.  Statements of the case (SOC) were issued in March 2014, April 2014, and June 2016. The Veteran perfected timely substantive appeals via VA Form 9 in April 2014, May 2014, and July 2016.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing; a transcript of the proceeding is of record.

The Veteran originally filed a claim of entitlement to service connection for right shoulder condition in October 2008.  A rating decision issued in June 2009 denied the claim.  In March 2011, the Veteran submitted a claim for a right shoulder condition under a new theory of entitlement as secondary to his service-connected right knee disability.  A July 2011 rating decision continued the denial of the claim.  The Veteran submitted a notice of disagreement in January 2012.  

To establish jurisdiction over the issue of service connection for a right shoulder condition, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C. §§ 5108, 7105 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the right shoulder claim.

The issues of entitlement to service connection for a right shoulder condition and a lumbar spine condition, entitlement to increased ratings for the right hip, right thigh, and depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2009 rating decision denied entitlement to service connection for a right shoulder condition due to a lack of evidence that the condition was incurred in or aggravated by the Veteran's service.

2.  Evidence regarding the right shoulder condition received since the June 2009 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The June 2009 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the Board herein grants the request to reopen a previously denied service connection claim for a right shoulder condition, there is no prejudice to the Veteran in proceeding with adjudication of the sole issue of whether new and material evidence exists sufficient to reopen the claim.  

II.  New and Material Evidence

The claim of entitlement to service connection for a right shoulder condition was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally filed a claim of entitlement to service connection for a right shoulder condition in October 2008; a June 2009 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The June 2009 rating decision therefore became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the June 2009 rating decision included service treatment records; outpatient treatment reports from the Tampa VA Healthcare System, and a November 2008 statement from the Veteran.

In March 2011, the Veteran requested that his claim of entitlement to service connection for a right shoulder condition be reopened.  Relevant additional evidence received since the June 2009 rating decision includes additional post-service treatment records and further details from the Veteran regarding the circumstances surrounding his right shoulder injury.

This evidence was not previously on file at the time of the November 2001 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the issue of the etiology of the condition, which is one of the reasons that the claim was previously denied. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right shoulder condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for a right shoulder condition is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder condition is reopened; the appeal is granted to this extent only.






REMAND

Duty to Assist

VA treatment records from January 2013 contain the Veteran's report of Social Security disability benefits since 2006.  As records pertaining to Social Security Administration (SSA) benefits have not been obtained and may yield information relevant to the severity of the Veteran's disabilities, they must be requested.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Board also notes that, in a November 2008 statement, the Veteran reported that he was "fee based out to USF" for his right shoulder.  A VA treatment note from March 2009 indicates that the Veteran was to be seen by Dr. P. of USF for surgery follow-up.  However, it does not appear that these treatment records have been obtained.  The Veteran should be given an opportunity to further identify these records and they should be requested for association with the claims file.

Further, the record reflects that Vocational Rehabilitation records pertinent to the appeal may exist.  While some Vocational Rehabilitation records are associated with the claims file, the full file does not appear to be included.  On remand, the RO should make appropriate attempts to identify and obtain this evidence on remand. 

Finally, the Veteran has not been provided a VA examination in conjunction with his right shoulder claim.  The Board finds that a medical opinion is necessary to determine whether the right shoulder condition is due to or aggravated by his service-connected right knee disability, to include injury caused from falling due to buckling of the knee.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection for a lumbar spine condition

The Veteran was afforded a VA examination addressing his claim of entitlement to service connection for a lumbar spine condition in October 2015.  The examiner ultimately opined that it was less likely than not that the lumbar spine condition was due to or aggravated by the service-connected right knee disability.  He stated that lumbar spines do not degenerate due to knee conditions, thus degenerative disc disease and osteoarthritis of the lumbar spine were not caused by the knee.  He found no evidence of aggravation.  He further opined that the lumbar spine condition was not due to or aggravated by the right hip fracture or depression.  He stated that depression is a psychiatric condition that does not cause degenerative disc disease or osteoarthritis.

The Board notes that the Veteran was diagnosed with intervertebral disc syndrome (IVDS) in addition to degenerative disc disease in the October 2015 VA examination report.  His primary care provider submitted a letter in July 2016 referencing "low back disease."  Additionally, an April 2014 treatment note contains reference to a complaint of lumbar radiculopathy.  The care provider stated that it appeared that gross tightness around the hip, more specifically Pformis tightness, was the cause of his symptoms.

Accordingly, the Board finds that a new VA examination is warranted.  The examiner should identify all current diagnoses related to the Veteran's lumbar spine.  Additionally, the examiner should address the lay testimony of record, including the Veteran's statements that he walks with a slight limp and uses a cane due to his hip injury, which he alleges has aggravated his low back condition.

Increased rating for service-connected depression

The Veteran was previously provided a VA mental health examination in October 2015.  At the hearing before the Board in August 2017, he stated that his depression had increased in severity over the past few years.  He described the absence of joy, insomnia, anxiety, confusion at work, and avoidance behavior.

Accordingly, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's depression.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Increased rating for service-connected right thigh and right hip

The Board observes that a new precedential opinion that directly affects these issues was issued by the Court. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The prior February 2013 VA examination does not show compliance with Correia.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Total disability rating due to individual unemployability

The Veteran does not presently meet the percentage threshold requirements for a TDIU, as his combined disability rating is 60 percent.  However, as claims for service connection and increased ratings remain pending as a result of this remand, this matter is not ripe for adjudication by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include the USF treatment records related to his right shoulder condition.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records, should be obtained.  

2.  Undertake the necessary steps to obtain the Veteran's VA Vocational Rehabilitation records and associate them with the claims file.

3. Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  

4.  All reasonable attempts should be made to obtain the above records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

5.  After obtaining any outstanding records, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed right shoulder and lumbar spine conditions.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

The examiner should address the following: 

Right shoulder condition

a) Is it at least as likely as not that the Veteran's right shoulder condition is due to his service-connected right knee disability, to include as the result of a fall due to the right knee buckling? 

b) Is it at least as likely as not that the Veteran's right shoulder condition permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his service-connected right knee disability, to include as the result of a fall due to the right knee buckling?

Lumbar spine condition

c)  Identify all diagnoses related to the Veteran's lumbar spine during the period on appeal.

d) For each identified diagnosis, is it at least as likely as not that the Veteran's lumbar spine condition is due to his service-connected right knee and right hip disabilities, to include as the result of walking with a limp and using a cane?

e) For each identified diagnosis, is it at least as likely as not that the Veteran's lumbar spine condition permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his service-connected right knee and right hip disabilities, to include as the result of walking with a limp and using a cane?

If aggravation is found for either condition, the examiner should also state, to the extent possible, the baseline level of the condition prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In providing an opinion, the examiner should consider and address the lay statements of record, including the contention that the Veteran fell during a softball game due to his knee buckling, resulting in injury to his right shoulder which eventually required surgery.  The Veteran's testimony regarding walking with a limp and using a cane as a result of his knee and hip disabilities should also be addressed. 

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

6.  After obtaining any outstanding records, schedule the Veteran for VA examination to determine the nature and severity of his service-connected depression.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

The examiner should address the Veteran's lay statements regarding his symptoms and describe the nature and severity of all manifestations of the Veteran's depression.

7.  Afford the Veteran a VA examination to determine the current severity of his right thigh and right hip disabilities. The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

(a)  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the thigh and hip and the degree at which pain begins. 

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain in BOTH thighs and hips and on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the thighs and hips cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

8.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


